In a proceeding pursuant to CPLR article 78, inter alia, to compel the furnishing of reasons for the denial of petitioner’s application for his release on parole, the appeal is from a judgment of the Supreme Court, Dutchess County, dated November 21, 1974, which granted the application to the extent of directing that petitioner be furnished with such a statement. Judgment reversed, on the law, without costs or disbursements, and proceeding dismissed as moot, on the authority of Matter of Anderson v Regan (51 AD2d 742), it appearing that defendant will shortly appear before the parole board. Martuscello, Acting P. J., Latham, Cohalan, Damiani and Titone, JJ., concur.